On the application of Henry E. Breaux, a writ of certiorari issued herein. In response to the writ the record has been sent up, and the district judge and the Agricultural Credit Association, Inc., have filed separate returns.
The application for the writ is so at variance with the facts disclosed by the record and the returns of the district judge and the Agricultural Credit Association, Inc., that we feel that the court's order for a writ of certiorari herein was improvidently granted.
We therefore recall the order, without comment, and dismiss relator's application at his cost. *Page 347